 1   RICHARD M. OBERTO
     ATTORNEY AT LAW
 2   State Bar No. 247285
     516 W. Shaw Ave., Ste. 200
 3   Fresno, California 93704
     Telephone: (559) 221-2557
 4
     Attorney for Defendant,
 5   Juan Torres-Esquievel

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    UNITED STATES OF AMERICA,                         No. No. 1:18-cr-00169-DAD

11                       Plaintiff,                  STIPULATION TO ADVANCE
                                                     SENTENCING HEARING TO AN
12           v.                                      EARLIER DATE; ORDER

13    JUAN TORRES-ESQUIEVEL,

14                       Defendant.

15

16   To the above entitled District Court and the attorneys for the parties:

17          Please take notice that the parties in the above-entitled case have agreed to advance the

18   sentencing hearing of the defendant JUAN TORRES-ESQUIEVEL (“Mr. Torres”) from the

19   currently scheduled date of January 7, 2019, to the new date of December 17, 2018, at 10 a.m., in

20   Courtroom 5 of the above-entitled Court, in the Fresno Division, before the Honorable District

21   Court Judge Dale A. Drozd. Both parties agree it is reasonable and in the interests of justice to

22   advance the sentencing hearing to the newly stipulated date.

23          The plea agreement of the parties and the presentence report by the probation department

24   in this case both recommend a “time served” sentence. (See Plea Agreement,

25   ECF 20, p. 4:13-14; Presentence Investigation Report, ECF 23, p. 4.) The parties have
     met and conferred and confirmed that neither has any objection to the presentence report. When
26
     Mr. Torres entered his guilty plea on October 22, 2018, the court invited the parties to advance
27
     the sentencing hearing if there was no dispute regarding the presentence report
28
                                                        1
 1   and the parties were otherwise ready to proceed with sentencing. That is the case here.
 2          For the reasons stated above, the parties stipulate as follows:
 3          1. That Mr. Torres’ sentencing hearing be advanced from the currently scheduled
 4   date of January 7, 2019, to the new date of December 17, 2018, at 10 a.m., in Courtroom

 5   5 of the above-entitled Court, in the Fresno Division, before the Honorable District Court Judge

 6   Dale A. Drozd.

 7

 8   DATED: 11/20/18                                  /s/ Laura D. Withers
                                                             Laura D. Withers
 9                                                          Assistant United States Attorney
10   DATED: 11/20/18                                  /s/ Richard M. Oberto
11                                                           RICHARD M. OBERTO
                                                             Attorney for Defendant,
12                                                           Juan Torres-Esquievel

13

14

15
                                                  ORDER
16
            IT IS HEREBY ORDERED for good cause showing that the sentencing date of
17
     the defendant JUAN TORRES-ESQUIEVEL be advanced from the currently scheduled
18
     date of January 7, 2019, to the new date of December 17, 2018, at 10 a.m., in Courtroom
19   5 of the above-entitled Court, in the Fresno Division, before the Honorable District Court Judge
20   Dale A. Drozd.
21
     IT IS SO ORDERED.
22

23      Dated:     November 26, 2018
                                                       UNITED STATES DISTRICT JUDGE
24

25

26
27

28
                                                       2
